DETAILED ACTION
This Office Action is in response to Amendment filed August 16, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, while Applicants originally disclosed in paragraph [0020] of current application that “The drainage or opening 210 enables any liquid accumulated over the surface of the gel 160 to be drained from the internal environment 154 to the external environment 156”, and that “It is appreciated that the drainage or opening 210 enables gravity to remove the liquid accumulated on the surface of the gel 160” describing the embodiment shown in Fig. 2A of current application, and in paragraph [0023] of current application that “The drainage or opening 310 functions substantially similar to that of FIGS. 2A-2D” describing the embodiment shown in Fig. 3A of current application, which is directed to Applicants’ elected species, Applicants did not originally disclose that “the drainage drains liquid that is positioned … further above the opening of the drainage out from an interior environment of the housing unit to the environment external to the housing unit” as recited on lines 10-12, because (a) Applicants did not originally disclose whether any liquid would be accumulated above the opening of the drainage 310 in Fig. 3A of current Application, while Applicants may have originally disclosed that liquid may be accumulated above the opening of the drainage 210 in Fig. 2A of current application, which does not comprise the claimed opening on the vertical wall, (b) for any liquid further above the opening of the drainage to be drained from the drainage 310 in Fig. 3A of current application, the accumulation rate of the liquid should be faster than the rate of drainage of the liquid through the drainage 310 since otherwise there would not be any liquid “further above the opening of the drainage”, and (c) Applicants claim that “the liquid is selected from a group consisting of water and oil” in claim 20, which cannot be accumulated “above the opening of the drainage”.  Claims 2-5, 7, 9, 10 and 20 depend on claim 1, and therefore, claims 2-5, 7, 9, 10 and 20 also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bolognia et al. (US 9,738,515)
In the below prior art rejections, the claim imitations “the drainage drains liquid that is positioned … out from an interior environment of the housing unit to the environment external to the housing unit” recited in claim 1, “configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid” recited in claim 2, “configured to drain the liquid deposited over the gel surface” recited in claim 3, and “the liquid is selected from a group consisting of water and oil” recited in claim 20 specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 7, 10 and 20, Bolognia et al. disclose a device (Fig. 3B) comprising: a sensor die (integrated device die 6 and/or integrated circuit die 7), because (a) Applicants do not specifically claim what the “sensor die” senses, and Bolognia et al. disclose a MEMS device in Abstract as recited in claim 9, and (b) therefore, the term “sensor” is directed to an intended use of a semiconductor or an electronic device; an electrical coupling (bonding wires 8); a substrate (package substrate 2), wherein the sensor die is coupled to the substrate via the electrical coupling, see the bonding wires 8 connected to the package substrate 2; and a housing unit (composite structure of top lid 9 and bottom lid 10), wherein the housing unit and the substrate houses the sensor die and the electrical coupling, and wherein the housing unit comprises a drainage (port 23) with an opening, which is directed to an intended use of the port 23 because when liquid can be let in through the port 23, liquid can also be let out or drained through the port 23, positioned on a vertical wall of the housing unit (composite structure of top lid 9 and bottom lid 10) with a portion of the vertical wall below the drainage and another portion of the vertical wall is above the drainage, wherein the drainage drain drains liquid that is positioned above the sensor die and further above the opening of the drainage out from an interior environment of the housing unit to the environment external to the housing unit, which is directed to an intended use as discussed above (claim 1), wherein the drainage (23) is positioned at a liquid collection point, because (a) Applicants do not specifically claim what “a liquid collection point” refers to, and where it is located, and (b) therefore, when the unspecified liquid is drained through the opening or drainage 23 of Bolognia et al., whether the unspecified liquid is physically drained or evaporated and then drained, the location of the opening or drainage 23 of Bolognia et al. is positioned at a liquid collection point (claim 7), the sensor die (6 and/or 7) is a pressure sensor (col. 5, lines 21-31) (claim 10), and the liquid is selected from a group consisting of water and oil, which is directed to an intended use as discussed above (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia et al. (US 9,738,515) in view of Okada et al. (US 4,838,089)  The teachings of Bolognia et al. are discussed above.
Regarding claim 2, Bolognia et al. differ from the claimed invention by not further comprising a gel filled within the interior environment of the housing unit covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid.
Okada et al. disclose a device (Figs. 13 and 15) comprising: a sensor die (18) (col. 6, line 68); an electrical coupling (24) (col. 3, lines 41-43); a substrate (12) (col. 6, line 68 - col. 7, line 1), further comprising a gel (52) (col. 7, lines 1-2) filled within the interior environment of a housing unit (10) covering the sensor die (18) and the substrate (12), wherein the gel is inherently configured to protect the sensor die, the electrical coupling (24), and the substrate from exposure to the liquid, which is also directed to an intended use as discussed above.
Since both Bolognia et al. and Okada et al. teach a device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device disclosed by Bolognia et al. can further comprise a gel as disclosed by Okada et al., because (a) the gel disclosed by Okada et al. would protect the sensor die and electrical coupling disclosed by Bolognia et al., which would improve device performance and prolong the lifetime of the device, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 3, Bolognia et al. further disclose that the drainage (23) is inherently configured to drain the liquid deposited over a surface of the gel in Bolognia et al. in view of Okada et al., which is also directed to an intended use as discussed above.
Regarding claims 4 and 5, Okada et al. further disclose for the device of Claim 2 that the gel (52) is selected from a group consisting of silicone and fluoro silicone; please note that “silicon gel” stated by Okada et al. is a typo of “silicone gel” (claim 4), and the gel (52) is thick enough to cover the sensor die (18) and the electrical coupling (24) (claim 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bolognia et al. (US 9,738,515) in view of Fang et al. (US 7,902,843)  The teachings of Bolognia et al. are discussed above.
Bolognia et al. further disclose for the device of Claim 1 that the sensor die (6 and/or 7) comprises an integrated micro-electro-mechanical system (MEMS) device (Abstract).
Bolognia et al. differ from the claimed invention by not comprising a complementary metal-oxide-semiconductor (CMOS) device (Abstract).
Fang et al. disclose a MEMS device (620a in Fig. 6) (col. 4, line 62) and a CMOS device (control chip 620b or CMOS device in Fig. 6) (col. 5, line 3).
Since both Bolognia et al. and Fang et al. teach a device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device disclosed by Bolognia et al. can further comprise a complementary metal-oxide-semiconductor (CMOS) device as disclosed by Fang et al., because a CMOS device has been commonly employed to control a MEMS device due to compatibility between manufacturing process of a MEMS device and a CMOS device; in other words, the MEMS device and the CMOS device can be manufactured by using the same or similar processes, which would reduce the manufacturing steps and lower the manufacturing costs.

Response to Arguments
Applicants' arguments filed August 16, 2022 have been fully considered but they are not persuasive.
Applicants’ arguments traversing the 35 USC 112(a) rejection on pages 5-6 of the REMARKS are not persuasive for the following reasons.  First of all, it appears that Applicants’ arguments traversing the 35 USC 112(a) rejection and the 35 USC 102 and 103 rejections are self-contradictory: in other words, while Applicants argue that the claim limitation “the drainage drains liquid that is positioned above the sensor die and further above the opening of the drainage out from an interior environment of the housing unit to the environment external to the housing unit” is directed to functions of the opening of the drainage traversing the 35 USC 112(a) rejection of claim 1, Applicants also argue that the prior art reference of Bolognia et al. does not teach that there can be liquid above the drainage or opening.  Secondly, “substantially similar” functions do not necessarily suggest “identical” functions.  When one takes a look at Figs. 2A-2D of current application, the drainage or opening 210 is at the inner bottommost surface of the head portion of the housing unit, while the drainage or opening 310 in Fig. 3A of current application is disposed on the vertical sidewall of the housing unit as Applicants claim on lines 7-9 of claim 1.  Therefore, while there may be a chance that liquid can be disposed on the inner bottommost surface of the head portion of the housing unit in Figs. 2A-2D of current application, and the liquid may be drained through the drainage or opening 210 by, for example, gravity since the liquid disposed on the inner bottommost surface of the head portion of the housing unit is positioned above the drainage or opening 210, Applicants did not originally disclose that any liquid can be disposed above the drainage or opening 310 on the vertical sidewall of the housing unit in Fig. 3A of current application.  In other words, while arguendo the functions of the drainage or opening 210 in Figs. 2A-2D of current application may be substantially similar to the functions of the drainage or opening 310 in Fig. 3A of current application, that fact does not necessarily suggest that there would be liquid accumulated over the drainage or opening 310 on the vertical sidewall of the housing unit in Fig. 3A of current application.
Applicants argue that “As illustrated above, the port hole 23 is positioned lower in comparison to the top of the integrated device die 6”, that “As such, no liquid could possibly be accumulated above the integrated device die 6”, and that “As such, Bolognia is different from the drainage drains liquid that is positioned above the sensor die and further above from an interior environment of the housing unit to the environment external to the housing unit, as claimed.”  These arguments are not persuasive for the following reasons.  First of all, as discussed above, these arguments are contradictory to Applicants’ arguments traversing the 35 USC 102(a) rejection of claim 1.  Secondly, Applicants did not claim accumulated liquid above the integrated device die, and even if Applicants had claimed accumulated liquid, draining of the accumulated liquid is directed to an intended use of the claimed drainage or opening.  Furthermore, as Applicants argue above, because the port hole 23 of Bolognia et al. is disposed below the top of the integrated device die 6, any liquid disposed above the sensor die disclosed by Bolognia et al. can be drained through the drainage or opening 23 of Bolognia et al.; for example, when one tilts the device disclosed by Bolognia et al., the liquid formed above the sensor die will be drained through the drainage or opening 23 of Bolognia et al.  Thirdly, Applicants’ arguments above are basically that, when there is a small amount of liquid at the top surface of the gel 160 in Fig. 3A of current application such that there is no liquid above the drainage or opening 310, the device shown in Fig. 3A of current application does not read on claim 1, while when the interior environment of the device is flooded and thus is filled with liquid such that there is liquid above the drainage or opening 310, the flooded device shown in Fig. 3A of current application would read on claim 1.  In other words, it appears that Applicants may have acknowledged that the device shown in Fig. 3A of current application is not their invention, but only when the device shown in Fig. 3A of current application is flooded and filled with liquid, it is their invention, because when there is a small amount of liquid, there would be no liquid above the opening of the drainage that would be drained to the environment external to the housing unit.  Finally, it is not clear how the device shown in Fig. 3A of current application would be flooded and filled with liquid up to the level above the drainage or opening 310, and it appears that the device disclosed by Bolognia et al. should also be flooded and filled under the (substantially) identical condition under which the device shown in Fig. 3A of current application is flooded and filled.
With regard to the prior art rejection of claim 9, the Examiner provided the secondary reference of Fang et al. to show that a CMOS device has been commonly employed to control a MEMS device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pennock et al. (US 10,334,339)
Dehe (US 9,006,845)
Hoekstra et al. (US 10,455,309)
Dawson et al. (US 9,790,089)
Stewart et al. (US 8,297,125)
Rozgo et al. (US 8,230,745)
Wilda (US 6,959,607)
Baskett (US 5,589,703)
Boyer (US 5,257,547)
Lee et al. (US 8,750,550)
Miks et al. (US 8,618,619)

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 29, 2022